O’Neall, J.
delivered the opinion of the Court.
We are satisfied with the result in this case. On the merits the former opinion of the Court settled the questions now raised. The levy and sale under Nash’s execution was certainly irregular ; and if that had been the sheriff’s only authority to sell, the plaintiff’s title would have failed. But there had been a valid levy under Ingram’s execution, and the effect of it was to vest the props rty in the sheriff' for the purpose of a sale in satisfaction of that execution. Having this right of property, the sheriff could at any time sell, and the purchaser’s title is good.
Motion refused.